Order unanimously affirmed, without costs. Memorandum: Special Term did not abuse its discretion in granting leave to amend the complaint to add causes of action based on breach of implied warranty under the Uniform Commercial Code and breach of warranty under the Magnuson-Moss Warranty-Federal Trade Commission Improvement Act (88 US Stat 2183). (Appeal from order of Supreme Court, Monroe County, Smith, J. — amend complaint.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.